PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/767,493
Filing Date: 11 Apr 2018
Appellant(s): GITTINS et al.



__________________
Jeffrey C. Totten
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12 February 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The grounds of rejection set forth in the Office action dated 10 August 2020 from which the appeal is taken have been modified.  During the Pre-Appeal conference dated 13 January 2021 the panel decided to withdraw the rejections of Claims 63 and 65 as lacking written description support.  A list of rejections withdrawn by the examiner is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.
Claims 62 and 64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Appellants Claims 62-65 require that the composition contain a non-ionic surfactant, with certain specific nonionic surfactants listed as Claims 63 and 65.  Nothing of either the instant application nor of the two provisional applications from which the instant application claims priority describe the use of the genus of nonionic surfactants encompassed by each of Claims 62 and 64.  
To satisfy the written description requirement, “the applicant must ‘convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention,’ and demonstrate that by disclosure in the specification of the patent.”  Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 [88 USPQ2d Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 [19 USPQ2d 1111] (Fed. Cir. 1991)).  Assessing “possession as shown in the disclosure” requires “an objective inquiry into the four corners of the specification.”  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed Cir. 2010).  Ultimately, “the specification must describe an invention understandable to [a] skilled artisan and show that the inventor actually invented the invention claimed.”  Id.  
Here, Appellants have failed to mention, let alone demonstrate possession of, compositions incorporating generic nonionic surfactants.  As a result, applicants Claims 62 and 64 fail to satisfy the written description requirements of 35 USC 110(a).

Claims 1-4 10, 29, 33, 41, 47, 49-51, 59, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Quarles (William Quarles, Diatomaceous Earth for Pest Control, XIV IPM Practitioner #5/6 (May/June 1992)).
Appellants Claims 1 and 41 are directed to methods of applying a diatomaceous earth composition to a plant in the form of a slurry containing a dispersant and between 0.1-1.5 lbs of diatomaceous earth per gallon.  Appellants fail to provide a controlling definition of hat a “dispersant” is to be in the context of this invention; therefore, any component capable of contributing to the dispersal of the diatomaceous earth composition will be considered as addressing the generically-claimed “dispersant.”  Claim language that suggests or makes optional, or which does not require manipulative steps to be performed, does not limit claim scope.  See Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) (indicating that claim language is not given weight when 
Quarles describes diatomaceous earth compositions being applied to vegetation by combining 0.25 lbs DE with flax soap, an additive according to instant claims 10 and 47, with sufficient water, not only a dispersant as required by Claims 1 and 41, but when combined with the pyrethrins also disclosed addressing the components required according to Claims 10, 46, and 52, to produce 5 gallons of DE/water slurry, producing 0.05 lbs of DE per gallon of slurry.  (Pg.10).  Alternative formulations utilize 1 part DE suspended in between 3-5 parts water, id., relying on the fact that one pound of water is approximately 0.12 gallons, approximate lb/gal concentration ranges of 1.6-2.5 lbs per gallon, yielding an overall range of DE concentrations disclosed by Quarles as falling between 0.05-2.5 lbs per gallon and rendering obvious thereby the limitations of Claims 1, 41, 48-51 and 54-57.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (Indicating that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists).  A variety of different DE formulations are described as potentially useful in such methods: a variety of which are combined with pyrethrins according to Claims 10 and 47.  Id.  Arthropods such as aphids and E.g., Pg.4 (“Table 1 shows the results of repellency…”), Pg.5 (“as well as repellency…”); Pg.9 (“insects are repelled by diatomite dust…”), Pg.10 (indicating that diatomaceous earth possesses “inherent repellency”).  Quarles describes forms of DE which absorb between 112-170% of their weight in oil, a range overlapping and therefore rendering obvious that of instant Claim 33. (Pg. 8).  Quarles indicates that a variety of plants can successfully be treated by the application of diatomaceous earth, including beans, cabbage of the instant claims, row crops and orchards.  (Pg.9).  While no specific quantification of water absorbency is disclosed, Quarles does describe the same DE applicants utilized as their sole exemplary embodiment of the invention, CELITE; Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (indicating that "products of identical chemical composition cannot have mutually exclusive properties.").  When as here, the prior art appears to contain the exact same ingredients and applicant’s own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  Where, as here, the reference does not provide any motivation to select this specific combination of variables, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of the various disclosed elements described above from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”

Claims 1-4 10, 29, 33, 39, 41, 47, 49-51, 59, 61, 62, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Quarles as applied to Claims 1-4 10, 29, 33, 41, 47, 49-51, 59, and 61 above, and further in view of Mathis (U.S. PGPub. 2013/0101654).

Quarles does not, however, describe the use of a silanized diatomaceous earth as a pesticide, nor is the use of a nonionic surfactant in the composition described.
Mathis indicates that silanized diatomaceous earth has improved aqueous dispersion and suspension properties, and can therefore be used as an improvement to existing mechanical insecticides when sprayed as an aqueous solution.  [0002-04].  Mathis indicates that the deposition of such silanes onto DE is accomplished by combining the silane with a nonionic surfactant to form an emulsion which is then coated onto diatomaceous earth.  [0020].
It would have been prima facie obvious to have used the combination of nonionic surfactant and silanized diatomaceous earth taught as an improved mechanical insecticide as the diatomaceous earth of Quarles owing at least to the expectation that such a use would improve dispersion, suspension, and subsequent application to areas to be treated with a mechanical DE pesticide.  See In re Sernaker, 702 F.2d 989, 994-95 (Fed. Cir. 1983) (“The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”)

Claims 1-4 10, 29, 33, 39, 41, 47, 49-51, 59, and 61-65 are rejected under 35 U.S.C. 103 as being unpatentable over Quarles and Mathis as applied to Claims 1-4 10, 29, 33, 39, 41, 47, 49-51, 59, 61, 62, and 64 above, and further in view of Arimoto (U.S. PGPub. 2010/0178359).

Neither Quarles nor Mathis describe the use of any of the particularly claimed nonionic surfactants as required by newly added Claims 63 and 65 as the nonionic surfactant to be used.
Arimoto describes a variety of nonionic surfactants useful in agricultural compositions which are compatible with diatomaceous earth.  [0026; 0031].  Each of the instantly claimed alcohol ethoxylates (described by Arimoto as each of polyoxyethylene alkyl ethers and polyoxyethylene alkyl allyl ethers), and dimethylpolysiloxane polymers are recited as particularly suitable non-ionic surfactants.  [0026].
It would have been prima facie obvious to have selected any of the polyoxyethylene alkyl ethers, polyoxyethylene alkyl allyl ethers, or dimethylpolysiloxane polymers as the non-ionic surfactants of the methods of Quarles and Mathis, because Quarles and Mathis indicate the benefits associated with including a non-ionic surfactant, and Arimoto indicates that any of the polyoxyethylene alkyl ethers, polyoxyethylene alkyl allyl ethers, or dimethylpolysiloxane polymers are known to be useful as non-ionic surfactants in agricultural compositions containing diatomaceous earth.  It must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejections of Claims 63 and 65 as lacking written description support required by 35 U.S.C. 112(a) have been withdrawn because these specific nonionic surfactants, while continuing to fail to provide adequate written description support for the genus of nonionic surfactants encompassed by Claims 62 and 64, are indeed supported by Appellants’ disclosure as originally filed.  See Appeal Brief pg. 9.

(2) Response to Argument
35 U.S.C. 112(a)
Appellants argue that their disclosure describes four surfactants, in reality a single commercially available blend of surfactants sold under the trade name SPREADER 90, the non-ionic nature of which is only revealed by reference to extrinsic evidence not included in the disclosure as originally filed.  Appellants assert that this bare description of four nonionic surfactants satisfies the written description requirement of 35 U.S.C. 112(a) pertaining to the generic limitation requiring the presence of nonionic surfactants, as “the skilled person would 
Appellants are reminded that a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention.  Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1567 (Fed. Cir. 1997).  Appellants assert that the scant disclosure of a total of four species of nonionic surfactant representing three classes of nonionic surfactants, in the absence of even a mention of the use of alternatives, can serve to establish possession of the genus of nonionic surfactants on the basis of an ability of a skilled artisan to extrapolate beyond these four species.    Appellants are reminded that one “cannot simply rely on the knowledge of a person of ordinary skill to serve as a substitute for the missing information in the specification.” ALZA Corp. v. Andrx Pharms., LLC, 603 F.3d 935, 941 (Fed. Cir. 2010).  Here, absolutely nothing of the disclosure as originally filed even contemplates the role of nonionic surfactants in general as components of the compositions claimed, and as a result the fact that alternative nonionic surfactants may be substitutable for the four nonionic surfactants that are actually described cannot serve as the basis for extrapolating beyond the disclosure as originally filed.
To satisfy the written description requirement, “the applicant must ‘convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention,’ and demonstrate that by disclosure in the specification of the patent.”  Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 [88 USPQ2d 1233] (Fed. Cir. 2008) (quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 [19 USPQ2d 1111] (Fed. Cir. 1991)).  Assessing “possession as shown in the disclosure” requires Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed Cir. 2010).
The Written Description Guidelines for examination of patent applications indicate “the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus.”  Federal register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 column 3, and MPEP 2164.  However, merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 [94 USPQ2D 1161, 1171] (Fed Cir. 2010).  Here, it is critical to note that absolutely nothing of the disclosure as originally filed mentions the use of nonionic surfactants, and it is only through consultation with external sources that a skilled artisan would be aware that the surfactant blend commercially available under the trade name SPREADER 90 even contains nonionic surfactants.  Appellants attempt to point to the disclosure of Arimoto as somehow supporting their assertion that the mere mention of a single surfactant blend which includes nonionic surfactants, the importance or even identity of such surfactants as nonionic utterly absent from the disclosure, to stretch the disclosure to encompass the genus presently claimed.  In reality, Arimoto serves to further highlight the deficiencies of appellants’ disclosure by further exemplifying multiple classes of nonionic surfactants utterly absent from the four corners of See Nike, Inc. v. Adidas AG, 812 F.3d 1326, 1347 (Fed. Cir. 2016) (quoting In re Ruschig, 379 F.2d 990, 995 (CCPA 1967)) (explaining that the written description requirement "serves the same function as 'blaze marks on the trees' to help 'find one's way through the woods."').  The skilled artisan at the time the instant application was filed would be well aware of the extraordinary diversity of chemical compound classes encompassed within the broadly claimed genus of nonionic surfactants.  In the absence of even a mention of the nonionic identity of components of a single commercially available surfactant blend, combined with the breadth of the genus encompassed by the claims, appellants disclosure cannot serve to satisfy the written description requirement of 35 U.S.C. 112(a).
35 U.S.C. 103
Appellants argue that by pointing to two distinct sets of teachings within the Quarles reference, neither of which teach applying a combination of diatomaceous earth in the concentrations claimed and a dispersant, the examiner has failed to establish that Quarles teaches In re Boe, 355 F.2d 961, 148 USPQ 507 (C.C.P.A 1966), In re Chapman, 357 F.2d 418, 148 USPQ 711 (C.C.P.A. 1966), see also KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)) (“[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”).  As set forth above, appellants’ position is inaccurate.  Quarles describes multiple combinations of water, a dispersant within the broadest reasonable interpretation of the functionally defined element claimed, and concentrations of insoluble diatomaceous earth defining a range overlapping and therefore rendering obvious the range encompassed by the instant claims.  See In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003)( “A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art”), see also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that were the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).  These combinations of diatomaceous earth and water, either alone or combined with soap, are used to treat plants such as cabbages.  
Appellants’ position that Quarles fails to describe the composition being a slurry comprising diatomaceous earth and a dispersant are likewise unpersuasive.  As the skilled artisan See In re Swinehart, 58 C.C.P.A. 1027, 439 F.2d 210, 212, 169 USPQ 226, 228 (CCPA 1971) ("[T]here is nothing intrinsically wrong with [defining something by what it does rather than what it is] in drafting patent claims.").  Choosing to define an element functionally, i.e., by what it does, carries with it a risk; where the Patent Office has reason to believe that a functional limitation is satisfied by the prior art, the burden is shifted to applicants to demonstrate otherwise.  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Appellants attempted reliance on paragraph [0037] of the as-filed disclosure to distinguish between dispersants and water is unpersuasive, as appellants’ disclosure fails to properly define what is considered a dispersant, and in no way precludes a skilled artisan from considering water, a component which aids the skilled artisan in dispersing the diatomaceous earth with which it has been combined, as a suitable dispersant.   See Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (During patent examination, the pending claims must be Id.  Here, appellants have failed to provide in their disclosure as originally filed a definition of “dispersant” that differs from the plain and ordinary meaning it would otherwise possess, making the plain meaning of the term controlling.  In addition, the art of record, represented by at least the Mathis disclosure, clearly establishes the benefits associated with employing the nonionic surfactants which appellants acknowledge represent a narrowing definition of the generic claim element of “dispersants,”  providing an alternative rationale for rejecting as obvious the combinations of diatomaceous earth and dispersants encompassed by the appealed claims.
For at least the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SEAN M BASQUILL/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        
Conferees: 
 /BRIAN-YONG S KWON/
 Supervisory Patent Examiner, Art Unit 1613
                                                                                                                                                                                                       /DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                        
 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an